DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2015 has been entered.
 
Status of Claims
Applicant's “Request for Continued Examination” filed on 8/19/2022 has been considered.  
Rejection to Claims 1-16 under 35 USC 101 have not been overcome.  
The claim objections are overcome.
Claims 1 and 10 are amended.
Claims 5-6, 8, 14-15 and 17 are cancelled.
Claims 1-4, 7, 9-13, 16 and 18 are currently pending and have been examined.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 0000 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 0000 recites the limitation "receive." There is insufficient antecedent basis for this limitation in the claims.
Claim 0000 recites the limitation "receive." It is unclear ***.  Question?  The limitation will be interpreted as.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7, 9-13, 16 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A system for distributed acquisitions, the system comprising: 
a catalog database storing item information; 
a visual display device configured to present a user interface;
at least one circuit communicatively coupled to the catalog database, the visual display device, and to a plurality of store websites and store databases located in a plurality of geographical areas, the at least one circuit being configured to:
obtain item information for a plurality of items from the plurality of store websites and store databases, wherein the item information includes at least an original price of each item of the plurality of items, at least two of the items of the plurality of items originating in different countries, 
store the item information into the catalog database; 
calculate landed costs for items delivered to an indicated destination; 
provide, via the user interface, user-selectable filter criteria including intermediate sourcing agents filter criteria;
receive, via the user interface, user selected filter criteria including a selection regarding the intermediate sourcing agent filter criteria; 
display, via the visual display device, filtered item information from the catalog database, wherein the filtered item information includes landed costs for each displayed item wherein the at least one circuit is configured to filter the item information based on applying predefined rules for shipments between a source and receiving country where the predefined rules include country-of-origin regulations prohibiting a sale of certain types of products to certain receiving countries, and wherein the filtering is further based upon user input received via the user interface comprising intermediate sourcing agents filter criteria
receive, via the user interface, a user selection of at least one item of the plurality of items entered into a list; 
identify an intermediate sourcing agent associated with the source of the at least one item, and 
transmit the list to the intermediate sourcing agent to order the at least one item
such that the system provides improved access to electronic data and increases a speed, usability, and efficiency for making purchases throughout the world. 

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations as emphasized above, are a process that, under its broadest reasonable interpretation, covers a commercial interaction.  For example, “obtains, stores, apply, calculate, identify, display, applying, receive, receive, identify and transmit” in the context of this claim encompasses advertising, and marketing or sales activities.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
A system for distributed acquisitions, the system comprising: 
a catalog database storing item information; 
a visual display device configured to present a user interface;
at least one circuit communicatively coupled to the catalog database, the visual display device, and to a plurality of store websites and store databases located in a plurality of geographical areas, the at least one circuit being configured to:
obtain item information for a plurality of items from the plurality of store websites and store databases, wherein the item information includes at least an original price of each item of the plurality of items, at least two of the items of the plurality of items originating in different countries, 
store the item information into the catalog database; 
calculate landed costs for items delivered to an indicated destination; 
provide, via the user interface, user-selectable filter criteria including intermediate sourcing agents filter criteria;
receive, via the user interface, user selected filter criteria including a selection regarding the intermediate sourcing agent filter criteria; 
display, via the visual display device, filtered item information from the catalog database, wherein the filtered item information includes landed costs for each displayed item wherein the at least one circuit is configured to filter the item information based on applying predefined rules for shipments between a source and receiving country where the predefined rules include country-of-origin regulations prohibiting a sale of certain types of products to certain receiving countries, and wherein the filtering is further based upon user input received via the user interface comprising intermediate sourcing agents filter criteria
receive, via the user interface, a user selection of at least one item of the plurality of items entered into a list; 
identify an intermediate sourcing agent associated with the source of the at least one item, and 
transmit the list to the intermediate sourcing agent to order the at least one item
such that the system provides improved access to electronic data and increases a speed, usability, and efficiency for making purchases throughout the world. 

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional element of a catalog database, a visual display device, a user interface, at least one circuit, a plurality of store websites, store databases and electronic data, is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of sending, receiving and storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as computers or computing networks).  For example, stating that the at least one circuit is coupled to the database, visual display device, plurality of store websites and store databases, only generally links the commercial interactions to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. present a user interface, obtain item information,  provide filter criteria, receive selected filter criteria, display filtered item information, receive a user selection, transmit the list) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. store item information) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 10 is a method reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claims 2-4, 7, 9, 11-13, 16 and 18 are dependencies of claims 1 and 10. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment.

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1-3, 9-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2015/0339760 A1 to Araque in view of U.S. Patent Application No. 2008/0162305 A1 to Rousso.
	
Regarding Claim 1, Araque discloses a system for distributed acquisitions, (a virtual mall defined as an international e-commerce system that can be accessed globally; abstract; paragraph [0006]) the system comprising: 
a catalog database storing item information; (a user logs in to the virtual mall and gains access to server 903 (catalog database) that implements mirror sites that reflect the websites of affiliated stores 911 and 913 that store product information; figures 2, 9; paragraphs [0045]-[0047], [0065])
a visual display device configured to present a user interface; ((end-users computer 901 (user interface) for navigating the virtual mall being operated by the server 903 through WAN 900; the server 903 is in communication with the tariff database 905; figure 9; paragraphs [0065], [0066])
at least one circuit communicatively coupled to the catalog database, the visual display device, and to a plurality of store websites and store databases located in a plurality of geographical areas, the at least one circuit being configured to: (the computing device 210 is in communication with the mirror websites of the affiliated stores over WAN 173, such as the Internet; the affiliated stores are located in a plurality of international geographical areas; figure 1; paragraphs [0035], [0041], [0043]))
obtain item information for a plurality of items from the plurality of store websites and store databases, (using the computing device 210, the user logs into the virtual mall portal and obtains a list of the categories or products available through the mirror websites of the affiliated stores; figure 2; paragraphs [0046], [00471]) wherein the item information includes at least an original price of each item of the plurality of items; ((the user views the products by accessing the affiliated store mirror site through the virtual mall, where the price of each product is displayed in the currency of the user's country; figure 3; paragraph [0048]) 
calculate landed costs for items delivered to an indicated destination; (a tariff database 905 (rules engine) is connected to the virtual mall server 903; the tariff database 905 includes tariff or importation tax information (predefined rules) for at least one country; the tariff database 905 provides the registered user with taxes and shipping costs for at least one purchased article based on a country selected by the user; figure 9; paragraph [0066); claim 2})
display, via the visual display device, filtered item information from the catalog database, ((the foreign exchange market computer 907 provides real-time information related to currency conversions (filtered item information) to the virtual mall server 903 so that the product prices supplied by the affiliated stores can be converted by the virtual mall server into a currency of choice for display via the end-users computer 901; figure 9; paragraph [0066]) wherein the filtered item information includes the landed costs for each displayed item wherein the at least one circuit is configured to filter the item information based on applying predefined rules for shipments between a source and receiving country (the user can view the tariff or tax that would have to be paid for importing the product into the destination country from the source country, in addition to shipping costs; the tariff database 905 supplies the tariff and tax information; figure 9; paragraph [0066]) 
receive, via the user interface, a user selection of at least one item of the plurality of items entered into a list; ((the user views and selects a number of products from the mirror sites, and adds the products to the virtual mall's shopping cart (list of items); figures 2, 3; paragraphs [0047), [0051])
identify an intermediate sourcing agent associated with the source of the at least one item, and (a broker system (intermediate sourcing a,1ent) associated with the electronic commerce system, the broker system being located in the selected country; claims 2, 3)
transmit the list to the intermediate sourcing agent to order the at least one item. ((a warehouse system associated with the virtual mall server sends a pre-clearance customs document to the broker system, the customs document is associated with a purchase order pertaining to the virtual shopping cart; claims 2, 3)
such that the system provides improved access to electronic data and increases a speed, usability, and efficiency for making purchases throughout the world. ([0004] Thus, there is a need in the art for a truly International e-Commerce system where residents of foreign countries may be able to buy U.S. goods, for example, using their own currency in a currency-blind and real-time transaction, with guaranteed delivery to those foreign countries [0006] The virtual mall of the present invention may be defined as an International e-commerce system (throughout the world) that may be accessed globally. Registered users of the system will have real-time access (increases a speed) to all stores affiliated with the virtual mall through the use of websites mirroring the original affiliated stores' websites, thus enabling a seamless and hassle-free (usability and efficiency) shopping experience.)

But does not explicitly disclose at least two of the items of the plurality of items originating in different countries, store the item information into the catalog database; provide, via the user interface, user-selectable filter criteria including intermediate sourcing agents filter criteria; receive, via the user interface, user selected filter criteria including a selection regarding the intermediate sourcing agent filter criteria; where the predefined rules include country-of-origin regulations prohibiting a sale of certain types of products to certain receiving countries, and wherein the filtering is further based upon user input received via the user interface comprising intermediate sourcing agents filter criteria.
Rousso, on the other hand, teaches at least two of the items of the plurality of items originating in different countries, ([0045] The Procurer provides functionalities facilitating online procurement, shopping, transacting, and/or the like of goods and services across international borders. It includes a host of integrated tools for navigating the complexities of import-export bureaucracies and simplifying the cross border shopping process. [0060] listing of product information includes country of origin) store the item information into the catalog database; ([0046] generate a product database. That database may be drawn upon to create an online catalog or marketplace)
provide, via the user interface, user-selectable filter criteria including intermediate sourcing agents filter criteria; ([0080] Fig. 12 shows an advanced search user interface including fields  which restrict results to products meeting various filter criteria, one filter criteria is “Supplier(s)” which is interpreted as an intermediate sourcing agents filter criteria.)
receive, via the user interface, user selected filter criteria including a selection regarding the intermediate sourcing agent filter criteria; ([0080] a supplier field 1215 for entering a supplier and/or vendor name, and/or other supplier characteristics; [0081] a user may enter such information into the field)
where the predefined rules include country-of-origin regulations prohibiting a sale of certain types of products to certain receiving countries, ([0060] legal and/or regulatory requirements 625, such as purchase terms and/or conditions, import and/or export restrictions,) and wherein the filtering is further based upon user input received via the user interface comprising intermediate sourcing agents filter criteria ([0128] the Procurer may be configured to form the basis of an online import-export trading system. … the Procurer is capable of navigating the complexities of import-export bureaucracies while providing confidence to participants that transactions will be successfully consummated.)
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Araque, the features, as taught by Rousso, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Araque, to include the teachings of Rousso, in order to provide interface elements configured to admit product features (Rousso, [0013]) and navigating the complexities of import-export bureaucracies [0045].


Regarding Claim 2, Araque and Rousso teach the method of claim 1. 
Araque discloses a search engine coupled to the catalog database and configured to retrieve item information from the catalog database for display in the user interface.  (the user searches the mirror sites residing on server 903 for products through end-users computer 901 in communication over WAN 900; product information is output on the user's display; figures 2, 9; paragraphs ([0039], [0047], (0065])
Regarding Claim 3, Araque and Rousso teach the system of claim 1. 
Araque discloses the at least one circuit is communicatively coupled to a database configured to store order information.  (when the user checks out and make a payment, the virtual mall automatically generates purchase orders that are sent to each of the affiliated stores (order databases) associated with the purchased products; paragraph ([0049]).
Regarding Claim 9, Araque and Rousso teach the system of claim 1. 
Araque discloses the item information further includes transportation costs, custom fees, duties, taxes and currency conversion rates based on the indicated destination, a geographic origin of the items and a country of origin of the items.  (the user sees the total cost associated with the purchase, including the product cost, international and local shipping costs from the origin and destination countries, and import taxes and tariffs imposed by the destination country; customs agency fees are also included in the total cost; currency conversion rates are automatically applied to the user's destination country; paragraphs (00211, [00271, [0066]).

Claim 10 recites a method comprising substantially similar limitations as claim 1.  The claim is rejected under substantially similar grounds as claim 1.
Claim 11 recites a method comprising substantially similar limitations as claim 2.  The claim is rejected under substantially similar grounds as claim 2.
Claim 12 recites a method comprising substantially similar limitations as claim 3.  The claim is rejected under substantially similar grounds as claim 3.
Claim 18 recites a method comprising substantially similar limitations as claim 9.  The claim is rejected under substantially similar grounds as claim 9.


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2015/0339760 A1 to Araque and U.S. Patent Application No. 2008/0162305 A1 to Rousso in view of U.S. Patent No. 8,355,963 A1 to Sicard.

Regarding Claim 4, Araque and Rousso teach the system of claim 1. 
But does not explicitly teach the item information also includes information regarding insurance and crating, handling and payment fees.  
Sicard, on the other hand, teaches the item information also includes information regarding insurance and crating, handling and payment fees. (system 100 for controlling a supply chain 101 includes information regarding insurance, crating, shipping and payment sources; figure 1; column 3, line 58 to column 4, line 62; column 5, lines 4-27).
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Araque, the item information also includes information regarding insurance and crating, handling and payment fees, as taught by Sicard, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Araque, to include the teachings of Sicard, in order to provide methods and systems for optimizing multi-company, multi-service and multi-modal supply chains based on live events, in real-time (column 2, lines 14-25).
Claim 13 recites a method comprising substantially similar limitations as claim 4.  The claim is rejected under substantially similar grounds as claim 4.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2015/0339760 A1 to Araque and U.S. Patent Application No. 2008/0162305 A1 to Rousso in view of U.S. Patent Application No. 2016/0335681 A1 to Swanson.

Regarding Claim 7, Araque and Rousso teach the system of claim 1. 
But does not explicitly teach a user can use the user interface to create, save, edit, and share lists of items.  
Swanson, on the other hand, teaches a user can use the user interface to create, save, edit, and share lists of items. (a real estate agent (user) can save, edit, and share item property listings (lists of items) with other subscribers via a user interface; figures 5, 6; paragraphs [0110], [0111]); claim 1).
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Araque, a user can use the user interface to create, save, edit, and share lists of items., as taught by Swanson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Araque, to include the teachings of Swanson, in order to provide users with the ability to modify and share their shopping cart with other users, which could, in tum, increase potential sales revenue.
Claim 16 recites a method comprising substantially similar limitations as claim 7.  The claim is rejected under substantially similar grounds as claim 7.

Response to Arguments
Applicant’s arguments filed with respect to the claim objections have been fully considered.  
The claim objections are overcome by amendment to the claims.

Applicant’s arguments filed with respect to the rejection of claims under 35 USC 101 have been fully considered but they are not persuasive.  
Applicant argues the described and claimed configuration in fact provides a technical improvement, as noted at paragraph [0023] and [0070] of Applicant’s specification
Examiner disagrees. Increasing a speed, usability and efficiency for making purchases throughout the world is an improvement to a business practice, and is not solution a technological problem.   There is no indication that increasing speed, usability and efficiency for making purchases improves the functioning of a computer or a technical field.  The claim invokes computers or other machinery merely as a tool to perform an existing process.  "Claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA). In contrast, a claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. McRO


Applicant’s arguments with respect to rejection of the claim under 35 USC 103 have been considered but are moot in view of new grounds of rejection. 
Applicant argues Araque already provides for using a product database to create an online catalog or marketplace, so there is no reason for an ordinarly-skilled person to modify Araque to provide something which Araque already provides.  Also there is no reason of record to substitute Araque’s approach for that of Rousso’s.
Examiner disagrees. Rousso and Araque provide different methods of providing similar functionality.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Examiner provided the motivation to combine the references as in order to provide interface elements configured to admit product features (Rousso, [0013]) and navigate the complexities of import-export bureaucracies [0045].  

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625